Citation Nr: 1639417	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to VA home loan guaranty benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant had service in the United States Army Reserve from November 16. 1960, to October 31, 1966, with active duty for training from January 1961 to June 1961. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2010 decision by the above Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina.  Jurisdiction over the appellant's claims file was subsequently transferred to the VA Regional Loan Center in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant served in the United States Army Reserve from November 15, 1960, to October 31, 1966, received an honorable discharge, and was not discharged because of a service-connected disability. 


CONCLUSION OF LAW

The legal criteria for VA home loan guaranty benefits are not met. 38 U.S.C.A.  §§ 3701, 3702 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Appellant of the information and evidence necessary to substantiate his claim and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, when the law, and not the evidence, is dispositive, as in this case, VA's duties to notify and assist the appellant in the development of his claim are not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (notice and duty to assist requirements are not applicable where it could not affect a pending matter and could have no application as a matter of law).

During a hearing before the undersigned Veterans Law Judge, the appellant contended that he signed an enlistment contract for the United States Army Reserve on October 18, 1960, and that he was discharged on October 31, 1966.  Therefore, he maintains that he had six years of qualifying Army Reserve duty and that he is eligible for VA Home Loan Guarantee Benefits.  

A certificate of eligibility for loan guaranty benefits is granted only to Veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§3701 and 3702.  For purposes of those benefits, the term "Veteran" includes an individual who has completed a total service of at least six years in the Selected Reserve and, following the completion of that service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve.  A certificate of eligibility for loan guaranty benefits may also be granted to a Veteran who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  38 U.S.C.A. § 3701 (West 2014).  

The term Selected Reserve means the Selected Reserve of the Ready Reserve of any of the reserve components, including the Army National Guard of the United States and the Air National Guard of the United States, of the Armed Forces.  38 U.S.C.A. § 3701 (West 2014).  

The appellant's service personnel records show that he served in the United States Army Reserve from November 15, 1960, to October 31, 1966, and that he received an honorable discharge.  That period of service was just less than six years, and the honorable discharge shows that he was not discharged due to a service-connected disability.  

The appellant contends that he signed an enlistment contract on October 18, 1960, a fact which he states is noted on the DA Form 20.  Because of that date, he maintains that he had six years of qualifying Army Reserve duty.  On page 2 of the appellant's DA Form 20, it shows a date of 18 October 60.  However, that date applies to the appellant's military occupational specialty qualification, rather than his enlistment date.  There is also a date of October 21, 1964, which the Veteran has highlighted as the date that a DA Form 1140 Agreement expired.  However, there is no suggestion that represented an earlier enlistment date.  In multiple places on the DA Form 20, the appellant's enlistment date is listed as November 15, 1960.  That date is further confirmed by AHRC Form 606 E, a document from the Army Human Resources Command, Fort Knox, Kentucky.  Therefore, the Board finds that the preponderance of the evidence supports November 15, 1960, as the appellant's date of enlistment into the United States Army Reserve.  

AHRC Form 606 E, also shows that the Veteran had a significant amount of duty in the Select Reserve from November 15, 1960, through November 14, 1965.  

On November 4, 1965, by order of the Secretary of the Army, the Headquarters, XV Army Corps, informed the Veteran that he was transferred from the USAR Control Group Annual Training to an identical control group, United States Army Administration Center.  The effective date of that transfer was November 4, 1965.  The Veteran states that transfer was done for the convenience of the government and that it effectively precluded him from completing his six year obligation in the Selected Reserve.  However, he was informed that the transfer had not in any way changed his military status or obligation.  He was notified that if he was currently attached for administration or training to a Ready Reserve Troop Program, he would continue to participate with that unit.  It was noted that new attachment orders would be issued by the United States Army Administration Center.  In addition, he was notified that in order for the Administration Center to maintain an accurate record and keep him informed of his Reserve status or obligation, he had to inform the Center of any change in his physical status, occupation, dependency, or home address.  

The appellant's DA 20 shows that throughout his Reserve duty, he was assigned to a unit in the 27th Infantry Division, Long Beach, California, the same town where he had a long career as a police officer.  The AHRC Form 606 E shows that although he continued to be assigned to that unit, he had no participation from November 15, 1965, to October 31, 1966.  On October 31, 1966, he was honorably discharged but that left him approximately two weeks short of the required six year service obligation.  Therefore, he did not meet the criteria for a Certificate of Eligibility for VA Home Loan Benefits.

The Board is sympathetic to the appellant's arguments, but, unfortunately, the law does not permit the grant of home loan guaranty benefits in the circumstances described by the appellant.  Home loan guaranty benefits must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  Office of Personnel Management v. Richmond, 496 U.S. 414, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); McTighe v. Brown, 7 Vet. App. 29 (1994); Harvey v. Brown, 6 Vet. App. 416 (1994).  

The appellant's arguments are essentially equitable in nature.  The Secretary of the VA, but not the Board, has discretionary power to provide equitable relief, and the appellant is free to apply directly to the Secretary of VA and request that the Secretary of VA exercise discretionary authority to grant the appellant's claim on an equitable basis.  38 U.S.C.A. § 503 (West 2014); 38 C.F.R. § 2.7 (2015); Darrow v. Derwinski, 2 Vet. App. 303 (1992); Taylor v. West, 11 Vet. App. 436 (1998); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board does not have the authority to grant claims on an equitable basis and is bound strictly by the statutory requirement of six years of service.

Accordingly, notwithstanding any extenuating circumstances or claims of fairness, the Board must apply the relevant law.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the appellant's claim can be granted.  The law and not the evidence is dispositive in this case; and, therefore, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to VA home loan guaranty benefits is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


